EXHIBIT 10.12

 
Sun Healthcare Group, Inc. Executive Bonus Plan
 
Effective January 1, 2009, annual incentive bonuses of senior management
(“Executives”) of Sun Healthcare Group, Inc. (“Sun”) and senior management of
SunBridge Healthcare Corporation (“SunBridge”) shall be determined pursuant to
this plan.


The incentive bonus (the “Bonus”) of an Executive for any fiscal year (the
“Applicable Fiscal Year”) shall be based on the criteria set forth below. For
Mr. Matros, Mr. Mathies and Dr. Hunker, the Bonus will be based upon achievement
of the EBITDA and quality of care targets as described below.  For Mr. Shaul,
Mr. Newman and Ms. Crispell, the Bonus will be determined solely by achievement
of the EBITDA target as described below.


1.           EBITDA.  The amount of the Bonus for all Executives shall be based
upon Sun’s normalized consolidated earnings before interest, taxes, depreciation
and amortization of Sun (“EBITDA”), as published by Sun in its press release
announcing financial results for the Applicable Fiscal Year. The Compensation
Committee of the Board of Directors (the “Committee”) of Sun reserves the right
to make adjustments for the effect of prior period actuarial adjustments for
self insurance for general and professional liability, discontinued operations
and other normalizing items in determining the level of achievement of the
EBITDA target.  The calculation of actual EBITDA shall include an accrual for
all Bonuses and other cash bonuses to be paid to Sun officers and employees
based upon achievement of an EBITDA target.


The Committee shall establish the EBITDA target each year.  Subject to the
provisions of Section 2, the amount of the Bonus shall be based upon actual
EBITDA attained as a percentage of the target EBITDA as follows (percentages in
the tables are percentages of base salary as of the last day of the Applicable
Fiscal Year):
 
Name
Position
85% of Target
100% of target
115% of target

R. Matros
Chairman & CEO
18%
95%
158%
W. Mathies
COO SunBridge
15%
80%
131%
B. Shaul
CFO
15%
75%
131%
C. Hunker
Ch. Comp. & Ch. Risk Off.
15%
75%
131%
M. Newman
GC
15%
75%
131%
C. Crispell
SVP, HR
10%
50%
88%





If actual EBITDA is less than 85% of target EBITDA, no Bonus will be paid to any
Executive.  If actual EBITDA exceeds 115% of target EBITDA, each Bonus will
equal the percentage of base salary set forth in the last column of the table
above.  If actual EBITDA is greater than 85% of target EBITDA but less than 100%
of target EBITDA, or

--------------------------------------------------------------------------------


greater than 100% but less than 115%, the amount of the Bonus will be prorated
between the amounts shown in the applicable columns of the table.


2.           Quality of Care Component.    If the quality of care target is met,
the Bonus shall be paid in the amount determined as set forth above.  If the
quality of care target is not met, the Committee shall deduct such amount of the
Bonus for each of Mr. Matros, Mr. Mathies and Dr. Hunker as it determines in its
discretion from the amount otherwise payable.  The quality of care target is met
if quality of care at skilled nursing centers operated by SunBridge and its
subsidiaries is better than or equal to the quality of care at skilled nursing
centers of SunBridge’s for-profit peer group of companies for the Applicable
Fiscal Year (or the twelve month period ending as close as possible to the end
of Applicable Fiscal Year for which data are available at the time the Committee
considers the amount of the Bonus), in each case as measured by the Health
Deficiency Index reported by PointRight, Inc. or whichever independent reporting
entity is then used by Sun to provide such information.  Notwithstanding the
above, if actual EBITDA is at least equal to 85% of target, the amount of the
Bonus payable to Messrs. Matros and Mathies cannot be less than 10% of their
respective base salaries.


3.           Timing of Payment.  The Bonus shall be paid to each executive after
completion of the year-end audit in 2009 (but in no event later than March 15,
2009).


4.           Recoupment of Bonus Payments.  A Bonus paid to an Executive is
subject to recoupment, to the extent determined to be appropriate by the
Committee, if each of the following circumstances occur: (1) the amount of the
Bonus was calculated based on the achievement of EBITDA, the calculation of
which was based on financial statements that are subsequently the subject of an
accounting restatement due to noncompliance with any financial reporting
requirement under the securities laws; (2) fraud or intentional misconduct by
any Executive, or any officer or employee that reports to an Executive was a
significant contributing factor to such noncompliance; and (3) the restated
financial statements are issued and completed prior to the issuance and
completion of the financial statements for the third fiscal year following the
Applicable Fiscal Year to which the Bonus relates.  In such circumstances, a
Bonus will be subject to recoupment only to the extent a lesser Bonus would have
been paid to an Executive based upon EBITDA, as restated, and only as to the net
amount of such portion of the Bonus after reduction for the Executive’s tax
liability on that portion of the Bonus.  By accepting a Bonus, each Executive
agrees to promptly make any Bonus reimbursement required by the Committee in
accordance with this section, and that Sun, SunBridge and their respective
affiliates may deduct from any amounts owed to the executive from time to time
(such as wages or other compensation) any amounts the Executive is required to
reimburse Sun and/or SunBridge pursuant to this section.  This section does not
limit any other remedies Sun, SunBridge or their respective affiliates may have
available in the circumstances, which may include, without limitation,
dismissing the executive or initiating other disciplinary procedures.  The
provisions of this section are in addition to (and not in lieu of) any rights to
repayment Sun, SunBridge or their respective affiliates may have under Section
304 of the Sarbanes-Oxley Act of 2002 and other applicable laws.
 
 
 
 
2

--------------------------------------------------------------------------------
